19-31622-jpg   Doc 11   FILED 06/14/19   ENTERED 06/14/19 16:43:14   Page 1 of 7
19-31622-jpg   Doc 11   FILED 06/14/19   ENTERED 06/14/19 16:43:14   Page 2 of 7
19-31622-jpg   Doc 11   FILED 06/14/19   ENTERED 06/14/19 16:43:14   Page 3 of 7
19-31622-jpg   Doc 11   FILED 06/14/19   ENTERED 06/14/19 16:43:14   Page 4 of 7
19-31622-jpg   Doc 11   FILED 06/14/19   ENTERED 06/14/19 16:43:14   Page 5 of 7
19-31622-jpg   Doc 11   FILED 06/14/19   ENTERED 06/14/19 16:43:14   Page 6 of 7
19-31622-jpg   Doc 11   FILED 06/14/19   ENTERED 06/14/19 16:43:14   Page 7 of 7
